Case 1:02-cr-00756-LAP Document 585 Filed 03/17/21 Page 1 of1
Case 1:02-cr-00756-LAP Document 584 Filed 03/16/21 Page 1of1

ADAMS & COMMISSIONG LLP

 

ATTORNEYS AT LAW

 

65 Broapway Surr—E 715 MARTIN E. ADAMS
NEW YORK, NY 10006 KARLOFF C. COMMISSIONG
TEL: 212-430-6590 ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305 WWW. AMCMLAW.COM

March 16, 2027.
VIA ECF

Hon. Loretta A. Preska

United States District Court Judge
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York NY 10007-1312

Re: United States v. Cashine Jordan, 02 Cr. 756 (LAP) ~ Request for adjournment of
hearing

 

Dear Judge Preska:

I am writing to request that Your Honor adjourn the Violation of Supervised Release
(VOSR) Hearing scheduled for March 30, 2021 to May 5, 2021 at 11:00am. The
additional time is necessary in order to speak with Mr. Jordan regarding the violation
specifications, request the appointment of a forensic psychologist so that Mr. Jordan
may be evaluated and have a report prepared regarding the evaluation. The
government has taken no position with respect to this request. Accordingly, | request
an adjournment of the VOSR Hearing to May 5, 2021 at 11:00am.

 

Respectfully,

LL E AZ

Karloff C. Commissiong, Esq.

 

LORZTTA A. PRES
UNITED STATES DISTRICT JUDGE

cc: AUSA Matthew Weinberg (via ECF)

J (7/24

 

 
